Citation Nr: 1536643	
Decision Date: 08/27/15    Archive Date: 09/04/15

DOCKET NO.  11-17 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to an increased rating for peripheral neuropathy of the right lower extremity, currently rated as 20 percent disabling.  

2.  Entitlement to an increased rating for peripheral neuropathy of the left lower extremity, currently rated as 20 percent disabling.  

3.  Entitlement to an increased rating for peripheral neuropathy of the left upper extremity, currently rated as 10 percent disabling.  

4.  Entitlement to a total disability based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to December 1971.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2008 and August 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

The November 2008 rating decision increased the Veteran's disability rating for peripheral neuropathy of the left lower extremity from 10 percent to 20 percent, effective September 9, 2008, continued a 20 percent rating for peripheral neuropathy of the right lower extremity, and continued a 10 percent rating for peripheral neuropathy of the left upper extremity.  Subsequently, the Veteran requested increased ratings for peripheral neuropathy of the bilateral lower extremities and left upper extremity in December 2008 and provided additional relevant evidence in the form of a January 2009 VA examination.  Although the VA examination supported the Veteran's new claims for increased rating, the Board finds that it also constituted new and material evidence that was submitted within one year of the November 2008 rating decision denying increased ratings for peripheral neuropathy of the bilateral lower extremities and left upper extremity.  See 38 C.F.R. § 3.156(b) (2015) (directing that new and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period); Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011).  An August 2009 rating decision again denied increased ratings for peripheral neuropathy of the bilateral lower extremities and left upper extremity.  The Veteran filed a Notice of Disagreement in February 2010.  The RO furnished the Veteran a Statement of the Case in May 2011, and the Veteran filed a Substantive Appeal (VA Form 9) in June 2011.  Therefore, the Board accepts the Veteran's December 2008 statement (with VA examination results) as continuous prosecution of his previous claims for increase for peripheral neuropathy of the bilateral lower extremities and left upper extremity filed in September 2008 that had been pending at the beginning of the appeal period.  

The Board notes that the August 2009 rating decision, in pertinent part, also denied entitlement to a TDIU.  In February 2010, the Veteran filed a Notice of Disagreement.  The RO furnished the Veteran a Statement of the Case in May 2011, and the Veteran filed a Substantive Appeal (VA Form 9) in June 2011.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  There is also a paperless, electronic record in the Virtual VA system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.  


FINDINGS OF FACT

1.  For the entire period on appeal, the Veteran's right lower extremity peripheral neuropathy has been manifested by no more than severe incomplete paralysis, with marked muscular atrophy.  

2.  For the entire period on appeal, the Veteran's left lower extremity peripheral neuropathy has been manifested by no more than severe incomplete paralysis, with marked muscular atrophy.  

3.  For the entire period on appeal, the Veteran's left upper extremity peripheral neuropathy has been manifested by no more than moderate incomplete paralysis.  

4.  The Veteran has the following service-connected disabilities: peripheral neuropathy of the right lower extremity, rated as 60 percent disabling; peripheral neuropathy of the left lower extremity, rated as 60 percent disabling; adjustment disorder with depressed mood, rated as 50 percent disabling; diabetes mellitus type II with hypertension, rated as 20 percent disabling; peripheral neuropathy of the left upper extremity, rated as 20 percent disabling; and peripheral neuropathy of the right upper extremity, rated as 10 percent disabling.  

5.  The Veteran has work experience as a truck driver and equipment operator in the field of excavation and at a freight company; he has a high school education.

6.  The weight of the competent and probative evidence indicates that the Veteran as likely as not is prevented from obtaining and retaining substantially gainful employment as a result of his service-connected disabilities.  
  

CONCLUSIONS OF LAW

1.  For the entire period of the appeal, the criteria for a 60 percent rating, but no higher, for right lower extremity peripheral neuropathy have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2015).

2.  For the entire period of the appeal, the criteria for a 60 percent rating, but no higher, for left lower extremity peripheral neuropathy have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2015).

3.  For the entire period of the appeal, the criteria for a 20 percent rating, but no higher, for left upper extremity peripheral neuropathy have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8515 (2015).

4.  The criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).   






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2015).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

As the Board's decision to grant the claim for a TDIU is completely favorable, no further action is required to comply with the VCAA and implementing regulations for this issue.

Regarding the increased rating claims, in a September 2008 letter issued before the decision on appeal, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claims for increased rating, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The September 2008 letter further advised the Veteran of how disability ratings and effective dates are assigned, and the type of evidence which impacts those determinations.  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, VA and private medical records, VA examination reports, Social Security Administration records, lay statements, and the Veteran's statements.  The Board finds that the October 2008, January 2009, and May 2013 VA examinations were adequate because the examiners considered the relevant facts regarding the Veteran's medical history and addressed the relevant criteria regarding the current levels of severity of his service-connected disabilities.  The Board acknowledges that in the July 2015 Appellate Brief, the Veteran's representative requested that the Veteran be afforded a more recent VA examination to determine the current level of severity of his peripheral neuropathy disabilities.  The Board notes, however, that the duty to assist does not require a remand for re-examination solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95, 60 Fed. Reg. 43186 (1995); Glover v. West, 185 F.3d 1328 (Fed. Cir. 1999); Snuffer v. Gober, 10 Vet. App. 400 (1997).  In the case at hand, there is no objective evidence indicating that there has been an increase in the severity of the Veteran's peripheral neuropathy disabilities since the May 2013 examination.  While the representative may be suggesting that the Veteran's disabilities have worsened since the May 2013 examination, she did not actually state that this is the case.  Furthermore, a mere assertion of a worsening of a disability alone, with no description of how the disability has worsened, does not justify a remand for a new VA examination.  The Board therefore finds that a remand for a new VA examination, based solely on the age of the prior examination and no specific contentions of worsening of the disabilities at issue, does not warrant a remand for a new VA examination.  See 38 C.F.R. § 3.327(a) (2015).

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by providing evidence and argument.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Increased Rating

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the claim was filed until a final decision is made.  See Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Disability involving a neurological disorder is ordinarily rated in proportion to the impairment of motor, sensory, or mental function.  In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment in motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120 (2015).  

Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at time excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  The maximum rating which may be assigned for neuritis not characterized by organic changes as noted above will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  38 C.F.R. § 4.123 (2015).  Neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate, incomplete paralysis.  38 C.F.R. § 4.124 (2015). 

In rating diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a (2015). 

The Veteran has been rated as 20 percent disabling under Diagnostic Code 8520 for his peripheral neuropathy of the right lower extremity and left lower extremity.  Under Diagnostic Code 8520, incomplete paralysis of the sciatic nerve warrants 10, 20, 40, or 60 percent evaluations if it is mild, moderate, moderately severe, or severe with marked muscular atrophy, respectively.  An 80 percent rating is warranted for paralysis of the sciatic nerve if the paralysis is complete; the foot dangles and drops; no active movement possible of muscles below the knee; flexion of knee weakened or (very rarely) lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520 (2015). 

The Veteran has been rated as 10 percent disabling under Diagnostic Code 8515 for his peripheral neuropathy of the left upper extremity.  VA examinations show that the Veteran is right-handed.  Therefore, his left upper extremity will be evaluated under the criteria for the nondominant or minor arm categories.  38 C.F.R. § 4.69 (2015).  Under Diagnostic Code 8515, incomplete paralysis of the median nerve in the minor arm warrants 10, 20, or 40 percent evaluations if it is mild, moderate, or severe, respectively.  A 60 percent rating is warranted for paralysis of the median nerve in the minor arm if the paralysis is complete; the hand inclined to the ulnar side, the index and the middle fingers more extended that normally, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand (ape hand); pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, cannot make a fist, index and middle fingers remain extended; cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb, at right angles to palm; flexion of wrist weakened; pain with trophic disturbances.  38 C.F.R. § 4.124a, Diagnostic Code 8515 (2015).   

As an initial matter, the Board notes that in addition to diabetic peripheral neuropathy of the left upper extremity and bilateral lower extremities, the Veteran was also diagnosed with carpal tunnel/ulnar tunnel and lumbar radiculopathy in May 2013.  However, the May 2013 VA examiner determined that it was not possible to separate the diabetic neuropathy from the carpal tunnel/ulnar tunnel/lumbar radiculopathy without extreme speculation.  She explained that it could not be determined by examination or EMG which symptoms belonged to which diagnosis.  See generally Mittleider v. West, 11 Vet. App. 181 (1998) (holding that where it is not possible to distinguish the effects of a nonservice-connected condition from those of a service-connected condition, the reasonable doubt doctrine dictates that all symptoms be attributed to the Veteran's service-connected disability).  Therefore, the Board will consider all neurological findings of the Veteran's left upper extremity and bilateral lower extremities in its analysis of the increased rating claims.  

VA medical records dated from January 2009 to December 2011 show that the Veteran received intermittent treatment for peripheral neuropathy in the bilateral lower extremities.  He experienced such symptoms as burning pain in both legs to the knees, as well as decreased sensation, numbness, paresthesias, and weakness.  In a November 2010 VA medical report, the Veteran indicated that because he could not feel his feet, he fell fairly often.  

On VA examination in October 2008, the Veteran complained that he had tingling sensation and numbness in both feet that had progressively gotten worse and progressed proximally to just below the knees.  He reported that he would bump his feet on objects without feeling it.  He stated that he had the same symptoms on his hands and that these symptoms had also progressed proximally to just above his wrists.  He indicated that he dropped objects easily.  Examination revealed no motor deficit in the upper and lower extremities.  Sensory function testing showed decreased vibration, pain, and light touch in the left hand and bilateral feet and lower legs.  Reflex examination was normal in the upper and lower extremities.  There was no evidence of muscle atrophy, abnormal muscle tone or bulk, tremors, tics, or other abnormal movements.  The Veteran had broad-based gait with short strides.  He was diagnosed with diabetic peripheral neuropathy in the left upper extremity and bilateral lower extremities.  There was neuritis present, but no paralysis or neuralgia.  His disabilities had mild effects on chores, shopping, exercise, recreation, and traveling, and moderate effects on sports.  The examiner noted that the tingling and loss of sensation involved the extremities in a glove and stocking pattern, which was consistent with diabetic neuropathy.  He also noted that the Veteran's reported reason for being unemployed was that he had been disabled for 5 years due to medical problems.  

At a January 2009 VA examination, the Veteran reported having paresthesias, loss of sensation, and dysesthesia of the upper and lower extremities.  He also complained of experiencing loss of strength, as well as burning, tingling, and numbness of the hands and feet.  Examination revealed that in all extremities, the Veteran had normal temperature, color, and radial pulse.  There were no trophic changes, ulcers, or motor loss.  Deep tendon reflexes, coordination, orientation, memory, and speech were all normal.  Romberg's sign and Babinski sign were negative.  The examiner noted decreased sensation to tactile, touch, and painful stimuli in both upper and lower extremities in a glove and stocking distribution to the mid-portion of the forearms and legs.  The examiner diagnosed the Veteran with peripheral neuropathy and found that it had severe effects on exercise and sports; moderate effects on chores, shopping, recreation, traveling, and driving; and mild effects on bathing, dressing, and grooming.  He also noted that it was hard for the Veteran to button his clothes due to the peripheral neuropathy and that he would wear pull-overs.  The Veteran also dropped objects easily.  The examiner reported that while examining the Veteran, his inhaler had fallen out of his right hand on three occasions (drop attacks) and that the Veteran had even had a lot of difficulty picking up the inhaler from the ground.                     

In a March 2009 lay statement, the Veteran's friend reported that she had known the Veteran since November 2000.  She indicated that when they had first met, the Veteran had been an active individual who had always been perfoming acts of kindness for others, such as cutting and stacking firewood for another friend every 2 weeks to help her out.  The Veteran had also out-walked his friend at a hike up a hill and kept up with her 3 children by going shopping and seeing a movie at midnight with them.  However, in April 2004, the Veteran's legs gave out on him and "felt like jelly."  The Veteran's friend maintained that when she subsequently visited him, his legs and feet had been swollen.  When she rubbed his feet for him, he had been unable to feel her hands on his feet half of the time.  She reported that by 2006, she had been doing the majority of the house work and taking care of the Veteran.  She further indicated that she learned from other people's visits over the years that the Veteran's legs were losing more and more feeling, he could only wear house shoes because his other shoes no longer fit him due to the swelling, he could not walk well, he fell, his legs were hurting, and he sometimes could not get out of bed.  She stated that since February 2008, the Veteran had been having someone stay with him so that someone would be there to call 911 in case of emergency and to drive him down the dirt driveway.          

In a private May 2013 medical report, the Veteran complained of progressive numbness, tingling, pain, and weakness in the left upper extremity.  He indicated that he also had numbness and paresthesias affecting both feet and his gait to a certain degree.  Examination revealed that shoulder shrug was symmetrical with full strength bilaterally and no atrophy.  Motor strength was 4/5 throughout.  Deep tendon reflexes were trace bilaterally symmetrically throughout, with the exception of ankle reflexes that could not be obtained.  Toes were going down bilaterally.  No pronator drift was noted, and muscular tone and bulk seemed to be appropriate throughout.  Finger-nose-finger and heel-to-shin coordination were intact.  There was decreased pinprick in both hands and decreased pinprick and vibratory sensations in a stocking distribution.  Tinel sign was present at both wrists and ulnar grooves.  Phalen's test was negative bilaterally.  The Veteran had difficulty walking on heels, toes, and doing the tandem gait.  Romberg's sign was absent.  Regarding the bilateral upper extremity pain, numbness, and paresthesias, the Veteran's EMG and nerve conduction studies showed moderate to severe bilateral carpal tunnel syndrome, mild right ulnar neuropathy, moderate to severe left ulnar neuropathy, and an axonal and demyelinating sensory peripheral neuropathy that may be caused by diabetes mellitus.  With respect to the bilateral lower extremity numbness and paresthesias, the Veteran was diagnosed with diabetic peripheral neuropathy.  

On VA examination in May 2013, the Veteran complained of increasing pain and numbness in the upper and lower extremities, as well as loss of strength.  The Veteran was diagnosed with diabetic peripheral neuropathy, carpal tunnel/ulnar tunnel, and lumbar radiculopathy.  Regarding symptoms attributable to diabetic peripheral neuropathy, the examiner noted that the Veteran had moderate numbness and paresthesias and/or dysesthesias in all extremities, mild constant pain that may be excruciating at times in the left upper extremity, moderate constant pain that may be excruciating at times in the bilateral lower extremities, moderate intermittent pain that is usually dull in the left upper extremity, and severe intermittent pain that is usually dull in the bilateral lower extremities.  Strength examination revealed no movement against gravity in the left upper extremity and no movement against resistance in the bilateral lower extremities.  Deep tendon reflexes were decreased in the left biceps, left triceps, left brachioradialis, and bilateral knees.  They were absent in the bilateral ankles.  Light touch was normal in the left shoulder, but decreased in the left inner/outer forearm, left hand/fingers, and bilateral knee/thigh.  It was absent in the bilateral ankle/lower leg and foot/toes.  Position sense was decreased in all extremities.  Vibration sensation was decreased in the left upper extremity and absent in the lower extremities.  There was equal muscle atrophy in the bilateral calves.  Trophic changes due to peripheral neuropathy included thin and shiny skin, poor pulses, fungal in all ten toenails, and pressure ulcers on the tops of the right second to fourth toes.  Based on the above findings, the examiner found that the Veteran had moderate incomplete paralysis of the left radial, median, and ulnar nerves.  She also determined that the Veteran had moderate incomplete paralysis of the bilateral sciatic and femoral nerves.  The examiner further indicated that the Veteran no longer had fine motor control of the hands and could not tolerate walking even 10 feet due to his lower extremity numbness and pain.  He could not write, grip well at all, or sit with his legs down for more than 30 minutes.                      

With respect to the bilateral lower extremities, resolving all reasonable doubt in favor of the Veteran, the Board finds that for the entire period on appeal, the Veteran's peripheral neuropathy of the right lower and left lower extremities has been severe, with marked muscular atrophy.  The Veteran's subjective reports and the objective findings indicate that he experienced lower extremity neuropathy symptoms that were more than wholly sensory.  Indeed, the Veteran complained at his October 2008 VA examination that he would bump his feet into objects without feeling them.  In an April 2009 statement, the Veteran's friend reported that he had a history of his legs giving out on him and causing him to fall, lost feeling in his feet, an inability to get out of bed, the need to have others help him with housework, and the need to have someone live with him since February 2008 in case of emergency and to drive him down the dirt driveway.  The Veteran also maintained in a November 2010 VA medical report that because he could not feel his feet, he fell fairly often.  Additionally, the Veteran was noted to have had difficulty walking on heels, toes, and doing the tandem gait in a May 2013 private medical report.  Further, the Veteran reported on May 2013 examination that he had moderate numbness and paresthesias and/or dysesthesias, moderate constant pain that may be excruciating at times, and severe intermittent pain that is usually dull in the bilateral lower extremities.  Strength examination revealed no movement against resistance in the bilateral lower extremities.  Deep tendon reflexes and light touch were decreased to absent, and vibration sensation was absent.  There was equal muscle atrophy in the bilateral calves, as well as trophic changes in the lower extremities that included thin and shiny skin, poor pulses, fungal in all ten toenails, and pressure ulcers on the tops of the right second to fourth toes.  Finally, the May 2013 examiner found that the Veteran could not tolerate walking even 10 feet due to his lower extremity numbness and pain, nor could he sit with his legs down for more than 30 minutes.  The Board acknowledges that the May 2013 examiner determined that the Veteran had only moderate incomplete paralysis of the sciatic nerve in the bilateral lower extremities.  However, the Board finds that, given the above, the totality of the evidence indicates the incomplete paralysis is severe, with marked muscular atrophy.  Therefore, 60 percent ratings are warranted for severe incomplete paralysis of the bilateral sciatic nerve for all periods under consideration.  Higher ratings are not warranted as the symptoms described above do not reflect complete paralysis of the nerve.  See 38 C.F.R. § 4.124a, Diagnostic Code 8520.

Regarding the left upper extremity, resolving all reasonable doubt in favor of the Veteran, the Board finds that for the entire period on appeal, the Veteran's left upper extremity peripheral neuropathy has been moderate in severity.  The Veteran's subjective reports and the objective findings indicate that he experienced left upper extremity neuropathy symptoms of moderate pain, numbness, and paresthesias.  Indeed, during the Veteran's January 2009 VA examination, the examiner noted that it was hard for him to button his clothes due to the peripheral neuropathy and that he would wear pull-overs.  The Veteran also dropped objects easily, as his inhaler had fallen out of his right hand on three occasions during the examination and he even had a lot of difficulty picking up the inhaler from the ground.  Additionally, the Veteran reported on May 2013 examination that he had moderate numbness and paresthesias and/or dysesthesias, mild constant pain that may be excruciating at times, and moderate intermittent pain that is usually dull in the left upper extremity.  Finally, the May 2013 VA examiner determined that the Veteran had moderate incomplete paralysis of the left radial, median, and ulnar nerves.  She also determined that the Veteran no longer had fine motor control of the hands.  Given the above, the totality of the evidence indicates the incomplete paralysis is no more than moderate in severity.  Therefore, a 20 percent rating is warranted for moderate incomplete paralysis of the left median nerve for all periods under consideration.  A higher rating is not warranted as the symptoms described above are wholly sensory and reflect no more than moderate incomplete paralysis.  See 38 C.F.R. § 4.124a.  

The Board has considered the medical findings on examinations as well as the Veteran's allegations regarding the severity of his left upper extremity and bilateral lower extremity peripheral neuropathy.  The symptomatology noted in the medical and lay evidence has been adequately addressed by the evaluations assigned and do not more nearly approximate the criteria for higher evaluations at any time during the relevant periods on appeal.  See 38 C.F.R. § 4.124a, Diagnostic Codes 8515, 8520 (2015); see also Fenderson, supra. 

The Board has also considered whether the Veteran's peripheral neuropathy of the bilateral lower extremities and left upper extremity present exceptional or unusual disability pictures as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extraschedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2015); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  

Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology, and provide for higher ratings for additional or more severe symptomatology than is shown by the evidence.  His 60 percent ratings for bilateral lower extremity peripheral neuropathy for all periods under appeal contemplate the Veteran's subjective complaints of lost feeling and falls, as well as the severe, objective, functional impairment of decreased to absent reflexes, absent vibration, muscle atrophy, and trophic changes.  His 20 percent rating for left upper extremity peripheral neuropathy for all periods under appeal contemplates the Veteran's subjective complaints of moderate pain, numbness, and paresthesias, as well as the moderate, objective, wholly sensory functional impairment of loss of fine motor control and dropping objects.  Thus, the Veteran's disability pictures are contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  

TDIU

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience, by reason of his service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16.

Total disability will be considered to exist where there is impairment of mind or body sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2015).  Total disability ratings for compensation may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, the disability shall be ratable at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (2015).  For the purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. § 4.16(a).       

If the schedular rating is less than 100 percent, the issue of unemployability must be determined without regard to the advancing age of the Veteran.  38 C.F.R. §§ 3.341(a), 4.19 (2015).  Factors to be considered are the Veteran's education, employment history, and vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 326 (1991).  

For a veteran to prevail on a claim for a TDIU rating, the record must reflect some factor which takes the case outside the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  See 38 C.F.R. 4.16(a); Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In determining whether a veteran is entitled to a TDIU, neither the veteran's nonservice-connected disabilities nor advancing age may be considered.  

The Veteran is currently service-connected for peripheral neuropathy of the right lower extremity (60 percent); peripheral neuropathy of the left lower extremity (60 percent); adjustment disorder with depressed mood (50 percent); diabetes mellitus type II with hypertension (20 percent); peripheral neuropathy of the left upper extremity (20 percent); and peripheral neuropathy of the right upper extremity (10 percent).  Thus, the threshold disability percentage requirement for a TDIU under section 4.16(a) is met.  

Therefore, the remaining question concerns whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  38 C.F.R. § 4.16(a).  

The Veteran's VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, shows that he has a high school education.  Regarding his work history, the evidence of record shows that he has had work experience as a truck driver and equipment operator in the field of excavation and at a freight company.  

On VA examination in January 2009, the Veteran was diagnosed with peripheral neuropathy.  The examiner found that this disability had severe effects on exercise and sports; moderate effects on chores, shopping, recreation, traveling, and driving; and mild effects on bathing, dressing, and grooming.  He also noted that it was hard for the Veteran to button his clothes due to the peripheral neuropathy and that he would wear pull-overs.  The Veteran also dropped objects easily.  The examiner reported that while examining the Veteran, his inhaler had fallen out of his right hand on three occasions (drop attacks) and that the Veteran had even had a lot of difficulty picking up the inhaler from the ground.  He concluded that he doubted if the Veteran would be gainfully employed or that he would benefit from gainful employment.  

In a March 2009 Request for Employment Information, the Veteran's former employer indicated that the Veteran had performed work as an equipment operator and truck driver.  Regarding the reason for termination of employment, the former employer reported that the Veteran had quit on November 9, 2001, because he "[w]ouldn't drive one of our dump trucks (old)."  

In a March 2009 lay statement, the Veteran's friend reported that he had a history of his legs giving out on him and causing him to fall, lost feeling in his feet, an inability to walk well, an inability to get out of bed, the need to have others help him with housework, and the need to have someone live with him since February 2008 in case of emergency and to drive him down the dirt driveway.  The Veteran's friend maintained that by 2006, she had been doing the majority of the house work and taking care of the Veteran when she went to visit him.            

At a March 2012 VA examination, the Veteran stated that he had been embarrassed to walk around Oregon for the past 5 years because his peripheral neuropathy had made him unable to feel and move his legs well.  He indicated that he had become depressed and anxious around people, fearing that they would laugh at him when he tripped and fell.  He maintained that he had worked as an excavator for 23 years until his diabetes and peripheral neuropathy had resulted in decreased mobility.  The examiner noted that the Veteran had had a housekeeper for about 5 years and that he would ride with her to the store, but that he would not venture into the store for fear of ridicule of his ambulatory problems.  This had gotten worse over the last 5 years.  Prior to his peripheral neuropathy and the ambulatory problems due to the peripheral neuropathy, the Veteran had been able to tolerate being among other people and in crowds.  

On VA examination in May 2013, the examiner found that the Veteran's diabetic peripheral neuropathy impacted his ability to work.  She noted that he could not write, grip well at all, or sit with his legs down for more than 30 minutes.  She found that the Veteran no longer had fine motor control of the hands and could not tolerate walking even 10 feet due to his lower extremity numbness and pain.  She opined that the Veteran was not employable, including at any type of sedentary task.        

The Veteran has worked primarily in manual labor occupations.  Essentially, the medical evidence indicates that the Veteran cannot engage in labor intensive work such as the work he had performed since discharge from service.  Currently, his peripheral neuropathy of the bilateral lower extremities caused him to fall, have an inability to walk more than 10 feet, and lose feeling in his feet.  His peripheral neuropathy of the bilateral upper extremities was manifested by loss of fine motor control of the hands, which caused him to frequently drop things and be unable to write or grip well at all.  The physical findings suggest that any work that involved driving, handling heavy or moving machinery, or prolonged use or weightbearing of the feet would not be feasible.  Given these physical constraints, it would be difficult for the Veteran to engage in manual labor or to drive a vehicle.  Additionally, given the Veteran's educational background and work history, there is no evidence that he has any computer training or data entry skills that would be required in a sedentary desk job.  Moreover, the Board notes that the Veteran is unable to sit with his legs down for more than 30 minutes and has lost the ability to write or grip well.  These are not practical limitations for someone engaged in substantially gainful employment.  Finally, given that the Veteran's adjustment disorder with depressed mood caused him to be unable to tolerate being around other people, fearing that they would laugh at him when he tripped and fell, he would not be able to work in any type of job that required customer contact.  Thus, given the Veteran's educational and occupational history and the constraints noted above, the weight of the competent, probative evidence indicates that the Veteran as likely as not has been prevented from obtaining and retaining substantially gainful employment as a result of his service-connected disabilities. 

In summary, the Veteran has met the criteria for a TDIU, and the Board finds the Veteran's service-connected disabilities, considered together, render him unemployable.  Accordingly, entitlement to a TDIU is granted.





(CONTINUED ON NEXT PAGE)


ORDER

Subject to the laws and regulations governing the award of monetary benefits, entitlement to a 60 percent rating, but no higher, for right lower extremity peripheral neuropathy is granted.

Subject to the laws and regulations governing the award of monetary benefits, entitlement to a 60 percent rating, but no higher, for left lower extremity peripheral neuropathy is granted.

Subject to the laws and regulations governing the award of monetary benefits, entitlement to a 20 percent rating, but no higher, for left upper extremity peripheral neuropathy is granted.

Subject to the laws and regulations governing the award of monetary benefits, entitlement to a TDIU is granted



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


